DETAILED ACTION
This Office action is in response to the amendment filed on July 12th, 2022.  Claims 1-20 are pending.  In light of the amendments prior objection to the specification is withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claims 1-13, the prior art of record does not disclose a sterilizing device comprising: a housing including a bottom and a sidewall extending upwards from the bottom and having an accommodation space defined by the bottom and the sidewall; a reflector disposed on the bottom and having a curved reflective surface protruding from the bottom; and a light emitting device disposed on the sidewall and emitting light, wherein the curved reflective surface has a vertex having a highest height measured from a center of the bottom in plan view; wherein, in a cross-section of the curved surface taken along a line perpendicular to the bottom and passing through a center of the bottom, a curved line of the curved reflective surface forms a portion of a parabolic line and a distance from the bottom to a focal point of the parabolic line is greater than a distance from the bottom to a vertex of the curved reflective surface.  The closest prior arts of record are US 9,295,741 (Yerby) and US 2020/0268918 (Nakamura).
Yerby discloses a sterilizing device comprising: a housing including a bottom and a sidewall extending upwards from the bottom and having an accommodation space defined by the bottom and the sidewall (fig. 4-7, element 22); a reflector disposed on the bottom and having a reflective surface protruding from the bottom (fig. 4-7, element 40); and a light emitting device disposed on the sidewall and emitting light (fig. 4-7, element 42), wherein the reflective surface has a vertex having a highest height measured from a center of the bottom in plan view (fig. 4-7, element 40). The reflector of Yerby does not have a curved reflective surface wherein, in a cross- section of the curved surface taken along a line perpendicular to the bottom and passing through a center of the bottom, a curved line of the curved reflective surface forms a portion of a parabolic line and a distance from the bottom to a focal point of the parabolic line is greater than a distance from the bottom to a vertex of the curved reflective surface.
Nakamura discloses a sterilizing device comprising: a reflector disposed on the bottom and having a curved reflective surface protruding from the bottom (fig. 1, element 320); and a light emitting device disposed on the side and emitting light, wherein the curved reflective surface has a vertex having a highest height measured from the bottom in plan view (fig. 1, element 310); wherein, in a cross-section of the curved surface taken along a line perpendicular to the bottom, a curved line of the curved reflective surface forms a portion of a parabolic line (multiple figures, element 326). Nakamura does not disclose a housing including a bottom and a sidewall extending upwards from the bottom and having an accommodation space defined by the bottom and the sidewall, nor does Nakamura disclose that the vertex of the reflector is centered, or that the focal point of the parabolic line is greater than a distance from the bottom to a vertex of the curved reflective surface.  There is no obvious reason to modify either art to arrive at the claimed invention. Substantially the same reasons for allowability apply to claims 14-19.
Regarding claim 20, the prior art of record does not disclose a water supply comprising: a reservoir containing water; and a water treatment device connected to the reservoir and treating the water, the water treatment device comprising: a housing comprising a bottom and a sidewall extending upwards from the bottom and having an accommodation space defined by the bottom and the sidewall; a pipe disposed in the housing to be placed on a surface of the housing facing the bottom and adapted to deliver water; a reflector disposed between the bottom and the pipe and having a curved reflective surface protruding from the bottom towards the pipe; and a light emitting device disposed on the sidewall and emitting light to the water.  The closest prior arts of record are US 2018/0257952 (Wada et al.) and US 9,295,741 (Yerby).
Wada et al. discloses a water supply comprising: a reservoir containing water; and a water treatment device connected to the reservoir and treating  the water, the water treatment device comprising: a housing comprising a bottom and a sidewall extending upwards from the bottom and having an accommodation space defined by the bottom and the sidewall (multiple figures, element 18); a pipe disposed in the housing to be placed on a surface of the housing facing the bottom and adapted to deliver water (multiple figures, element 16/42); and a light emitting device disposed on the housing and emitting light to the water (multiple figures, element 12). Wada etal. does not disclose a reflector disposed between the bottom and the pipe and having a curved reflective surface protruding from the bottom towards the pipe, nor are the light emitting devices disposed on the sidewall. Yerby discloses a sterilizing device with a reflector disposed between the bottom and the sterilization target and having a curved reflective surface protruding from the bottom, along with light emitting devices disposed on the sidewall. Yerby et al. is not directed to a water supply and does not include a reservoir or pipe. There is no obvious reason to modify either art to arrive at the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881